department of the treasury internal_revenue_service washington d c number info release date uil date the honorable mark udall member u s house of representative sec_1333 west 120th avenue suite westminster co dear congressman udall i am responding to your letter dated date to the honorable paul h o’neill secretary_of_the_treasury on behalf of your constituent mr mr savings_plan rrsp in canada to an individual_retirement_account ira in the united_states wants to make a tax-free_rollover of funds from his registered retirement u s tax_treaties do not normally permit tax-free rollovers prior to when the last protocol to the u s -canada income_tax treaty treaty was signed no u s income_tax treaty included a provision that permitted a tax-free_rollover from a retirement_plan in one country to a retirement_plan in the other country the united_states has begun to propose such provisions in its negotiations with some of its treaty partners so far however only the treaty with south africa includes such a provision no information is available regarding possible amendments to the treaty the united_states department of the treasury and canadian department of finance are discussing possible changes to the treaty but the details of the discussions are confidential consequently we cannot say whether any amendments are currently being considered that would allow tax-free rollovers the treaty currently permits deferral of taxation on earnings_of a rrsp under article of the treaty a u s citizen or resident who owns a rrsp may elect to defer u s taxation on the earnings_of the rrsp until they are distributed thus an individual who moves from canada to the united_states will not be penalized for maintaining his retirement savings in a rrsp instead of an ira this treaty provision may help mitigate the need for a rollover provision i hope this information is of assistance to you if you have any questions please contact me or grace fleeman at sincerely elizabeth u karzon chief branch office of the associate chief_counsel international
